                                            Case 3:19-cr-00649-SI Document 40 Filed 07/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-cr-00649-SI-1
                                   8                    Plaintiff,
                                                                                           ORDER OF RELEASE DIRECTING
                                   9             v.                                        DEFENDANT JESSICA CRUZ TO BE
                                                                                           RELEASED ON JULY 6, 2020
                                  10     JESSICA CRUZ,                                     BETWEEN 8:30 A.M.-10:30 A.M. FOR
                                                                                           TRANSFER TO CENTER POINT, INC.
                                  11                    Defendant.
                                                                                           Re: Dkt. No. 34
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On June 26 and July 2, 2020, the Court held hearings on defendant Jessica Cruz’s motion
                                  15   for release. For the reasons stated on the record, the Court GRANTS defendant’s motion. The
                                  16   Court hereby orders as follows:
                                  17          Defendant shall be released from Santa Rita Jail on Monday July 6, 2020 between 8:30
                                  18   a.m. and 10:30 a.m. Ms. Cruz shall be released to either her mother or her attorney, Gabriella
                                  19   Bischoff, and she will be transferred to Center Point Inc., in San Rafael, California. As discussed
                                  20   at the hearing, it is imperative that Ms. Cruz go directly from Santa Rita Jail to Center Point,
                                  21   Inc. without any interruption, delay, or detours.
                                  22

                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: July 2, 2020                          ______________________________________
                                                                                      SUSAN ILLSTON
                                  26                                                  United States District Judge
                                  27

                                  28
